Name: 98/346/EC: Commission Decision of 19 May 1998 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  foodstuff;  health;  trade;  cooperation policy
 Date Published: 1998-05-28

 Avis juridique important|31998D034698/346/EC: Commission Decision of 19 May 1998 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (Text with EEA relevance) Official Journal L 154 , 28/05/1998 P. 0035 - 0036COMMISSION DECISION of 19 May 1998 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (Text with EEA relevance) (98/346/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Decision 97/34/EC (2), and in particular Article 2(4) thereof,Whereas provisional lists of establishments in third countries producing meat products have been drawn up by Commission Decision 97/569/EC (3) as last amended by Decision 98/220/EC (4);Whereas New Zealand has sent a list of establishments producing poultry meat products and for which the responsible authorities certify that the establishment is in accordance with the Community rules;Whereas a provisional list of establishments producing poultry meat products can thus be drawn up for New Zealand; whereas Decision 97/569/EC should therefore be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I of Decision 97/569/EC is amended as follows:(a) after point 5 of the legend the following text is added:'PMP= poultry meat productsRMP= rabbit meat productsFMP= farmed game meat productsWMP= wild game meat products`;(b) the Annex to this Decision is added to Annex I.Article 2 This Decision shall apply from 10 May 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 19 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 234, 26. 8. 1997, p. 16.(4) OJ L 82, 19. 3. 1998, p. 47.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>